        Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 1 of 18



                                                                                             Amy Martinez




4/8/Z021
Honorable Judge Rose
District 5, US Courthouse-
123 East Walnut Street
Des Moines, IA 50306




Dear Honorable Judge Rose:

Thank you for allowing me this opportunity to plead for mercy for my son, Michael Estrada. Mike is a good
man who got caught up in something very bad. He has never denied his involvement and has always been
very forthcoming about his involvement. In fact, I think he was almost relieved because he didn't have to
hide his addiction any longer.

Mike is not trying to shirk his responsibility for what happened or the punishment for it. I believe him when
he said he has an addiction. Unfortunately there was no simple way to seek help for it. All paths lead to where
he is now. Thankfully now he is able to seek qualified help for this. Before he was contacted by law
enforcement, he had begun to seek help for the anxiety and depression that might have contributed to his
confused choices .

The FBI came to his home only a couple days after the death of his 6-year-old daughter following a torturous
4 ½ year fight with a degenerative disease. He hasn't had a chance to grieve or help his wife and son grieve
this loss. His charges will keep him away from his son and recently his wife filed for divorce because of his
arrest and charges, now he has even more loss to deal with.

This is a time when he needs professional help and the love and support of his family.

Please don't get me wrong, I am not minimizing his participation in a serious evil. As a mother and
grandmother of girls, it is appalling. However, I believe in forgiveness and when a person is truly remorseful
and trying to, can change. I feel he could do more good being a contributing member of society, than being
locked away for the rest of his working life.

Mike is an intelligent, well-educated man who was raised in a loving home. He is giving and caring, always
ready to help anyone who asks. He doesn't like to ask for help, not wanting to be a burden. He has always
been very smart, did well in high school and was awarded a scholarship to New Mexico Institute of
Technology where he started studying Physics, but changed to Engineering, going on to earn his Masters.
Following his graduation, he moved to Des Moines with his sweetheart to get married. They had a beautiful
daughter and 2 years later had a handsome son. I believe they were a loving, happy family.

One month after their son was born, Mike's dad died of Acute Leukemia. I called the family home to say
goodbye, Mike and his family were flying out, and due to weather, were stranded in Dallas, so he had to say
goodbye to his father by Skype from an airport waiting area. He was the only family member who was not
bedside.




                                         DEFENDANT'S LETTERS OF SUPPORT, Page 1 of 18
        Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 2 of 18



Shortly after they returned to Iowa they started seeking medical care for their daughter who was displaying
medical and developmental problems. After months of exhausting appointments and tests it was determined
she had a rare genetic disease that was incurable. This began a 4½ yr. harrowing journey that included
specialists, tests, surgeries, therapies and always the hope the next doctor or procedure would make a
difference, but nothing did for long. Of course, they also had a young son who was growing and needing
attention.

They made the decision that Mike should stay home to care for the children, he was perlect for the job. I've
never seen a more patient, nurturing parent. I had the opportunity to live with Mike and his family when I
moved to the area after his dad's death. During this time, I never heard him lose his temper or raise his voice.
He was calm, patient, gentle and loving with his family. He was also always available to anyone else in the
family who asked for help.

When his daughter's health declined to the point she needed 24 hr care,and she was admitted to ChildServe
Temporary Care Unit until home nursing care could be arranged. She never came home. During the next 1½
years she was a resident Mike attended her at medical appointments and stayed with her when the pain of
her disease would get too severe for the medications, he was one of the few who could ease her suffering and
fear with his loving words and gentle massage of her wracked arms and legs. When Covid-19 hit, the center
shut-down to visitors and Mike was left at home with his son, while his wife was shut in with their daughter.
From mid-March until August when sweet            declined to the point of needing hospitalization, their life
consisted of family gatherings through a window for birthdays, holidays, and anniversaries. Ending in a wave,
a kiss blown, and going home alone.

Mike finally got to hug his wife and daughter again when he was allowed to see his daughter in ICU at the
hospital when she was at the end of her short life. Even during this time, Mike was helping his father-in-law
get to surgery and PT appointments. He also chose to postpone his own eye surgery to help with family during
this time.

I am sorry to be lengthy, but I want you to know Mike is loved and has support. I would like to request your
consideration to allow him when the time is appropriate, to serve at least part of his time with my husband
and I in Sterling, Colorado. We are willing to have him live here, I believe he could find work and that he
should anonymously give part of his income to an organization who helps victims of the crime he is accused
of. I have reached out to a Mental Health center here in Sterling, after speaking with the clinical director, he
would take Mike's case himself, in addition to referring him to the medical providers within the practice as
needed for medical care that might be required to help him with healing.

Spending the remainder of his working life incarcerated just makes him a drain on society and when he does
get out, Mike will continue to need government assistance because he has not had the opportunity to save for
his later years, as well as not having a chance to support his son. I did not raise my children to be a drain, but
a contribution to society.

I humbly ask you, your Honor, please allow my husband and I to help him get back on his feet, and back on
the right path that he has strayed from . Michael is a good man, who made a bad decision that blinded him to
the right path.

Thank you for your time and consideration.
Sincere! ,



           mez        ½r
                                                                                                          Page2




                                          DEFENDANT'S LETTERS OF SUPPORT, Page 2 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 3 of 18




                      DEFENDANT'S LETTERS OF SUPPORT, Page 3 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 4 of 18




                      DEFENDANT'S LETTERS OF SUPPORT, Page 4 of 18
      Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 5 of 18




Dear Judge Rose:

This letter is on behalf of Michael A. Estrada. I would like Michael to know that I love him and
in light of the violation of dignity toward the victim in this case, I'm requesting that justice be
served for both the victim and the defendant.

Because I want the best for Michael, my hope for him is that he receives counseling and
rehabilitation, may his sentence reflect that to make said counseling possible. Michael was
always smiling whenever we saw him and I have always considered Michael to be a caring
father.

We put Michael in God's merciful hands through the court system. May the victim and her
family especially receive strength and healing from God.

Sincerely,
Emily Peck
Aunt of Michael Estrada




                                   DEFENDANT'S LETTERS OF SUPPORT, Page 5 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 6 of 18




                      DEFENDANT'S LETTERS OF SUPPORT, Page 6 of 18
      Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 7 of 18



April 29, 2021

Dear Judge Rose,

My name is Catherine Estrada Tickle, Michael’s aunt. I am writing this letter to serve as a witness to
Michael.

Although we didn’t get to see Michael and his family very often, I do know, at that time, he stayed at
home caring for his 2 children,     , who is now deceased, and            , while his wife, Stacy, worked
outside the home.

Michael grew up in a very traditional family and I believe was a good, law abiding citizen. It is my opinion
that the close proximity of both the death of his father and his daughter had a profound impact on his
mental state.

While I believe that a father innately does not benefit in a “stay at home dad” role, as it takes away a
male’s role of being the provider of the family. This can upset the dynamics of a male losing control and
developing an inferiority complex. This may lend itself to other behaviors to make oneself feel superior,
as I believe this is what occurred in Michael’s situation.

Realizing the gravity of the charges and because we love Michael and want the best for him, his family
and the young girls involved, drives home the importance of counseling, rehabilitation, prayer, remorse
and healing.

Therefore, we are only to trust in God’s mercy and justice working through the hands of the federal
courts, as to the appropriate sentence.

Our hearts also go out to these young girls and their families and pray they also will be healed thru
God’s most perfect and beautiful graces.

Sincerely,

Catherine R. Tickle




                                      DEFENDANT'S LETTERS OF SUPPORT, Page 7 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 8 of 18




                      DEFENDANT'S LETTERS OF SUPPORT, Page 8 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 9 of 18




                      DEFENDANT'S LETTERS OF SUPPORT, Page 9 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 10 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 10 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 11 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 11 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 12 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 12 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 13 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 13 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 14 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 14 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 15 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 15 of 18
Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 16 of 18




                     DEFENDANT'S LETTERS OF SUPPORT, Page 16 of 18
       Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 17 of 18



Judge Rose,

This is Tom Martinez, I'm married to Michael's mom. I'm asking you to consider releasing Michael to my
care. I live in Sterling, Colorado near the Sterling Correctional facility. If there would be a chance that
Michael could be on house arrest or supervision here, my house is adequate for him to be here.

I have good moral character, Catholic since birth, pray the rosary daily and attend Mass at least once a
week. I work out in my personal home gym daily. I am retired after 42 years from the railroad so would
be able to see that he gets to counseling or meetings as would be needed. I have very strict morals and
Michael would be expected to live under my rules if he is in my home.

For the little time I've known Michael, he has been very nice and accepting of me.

I first met Michael in July 2020 in Ankeny, Iowa for supper on his birthday. He had his little boy with him.
He was very quiet, humble and caring for his son. His wife was not with him as she was in quarantine
with t heir daughter at ChildServe since March. Michael was the most friendly and receptive one in the
family of me being there.

The next time we met was in September a few weeks after his daughter died, and he agreed to take
photos when his mother and I married at Our Lady's Immaculate Heart Catholic Church in Ankeny.

I know he is very remorseful and trying to do the right thing. The little bit I know of him, he lost his dad 5
yrs ago, his daughter died of a disease in August, his wife was in quarantine with their daughter from
March until August, now they are divorced. He must be at his wit's end not having anything left. We
need to give him an incentive to move on.

Michael is very educated and he should be working and being productive in society. When he is
employed, he could set aside a percentage of his money to help victims of sex crimes.

I'm willing to help in whatever you feel is needed to get Michael on the right track. To guide, monitor, or
supervise. Here is my cell# if you want to discuss this.

I will continue to pray for Michael, all victims and a merciful just sentence.



Thank you,




Thomas Martinez




                                        DEFENDANT'S LETTERS OF SUPPORT, Page 17 of 18
     Case 4:20-cr-00164-SMR-HCA Document 51 Filed 06/03/21 Page 18 of 18



I'm writing this letter to serve as witness testimony to the character of Michael Estrada.

Michael and I are first cousins and spent a share of time around each other throughout the course of our
childhood years. The common thread of our familial heritage pivoted on two grandparents that were
good people of deep faith and moral conviction. Michael and I largely have been out-of-touch for years,
but I knew Michael to possess a distinctly sharp intellect. I would preface my next postulation with this:
that intellect is so sharp that he struggled to find an adequate cause for faith and belief in God, mostly
because the bar for sufficient cause for belief is lower for most others, and the higher intellectual
arguments were inaccessible to him for a variety of reasons. I promise this wordy canvas will yet see an
illustration.

Michael's life was changed when his daughter              was born with a disease that was both incurable
and terminal in nature. Her life would be predeterminately short, painful, and poignant. As I can only
imagine, Michael and his family endured the sort of pain that most civilized people aren't acquainted
with throughout         s short life. It's one thing to imagine a devastating scenario with a shutter, but
Michael was entrenched in this nightmarish reality with no escape. Without the aid of a developed faith,
Michael found himself in a battle without the tools to sustain himself; this, I would posit, led to his
seeking unhealthy self-medicating behaviors. As you undoubtedly see in your courtroom regularly and is
apodictically true, wounded people tend to wound others. Pain that is not transformed tends to be
transferred. This dynamic played out in unspeakable ways but not unaccounted for by spiritual
understanding. Mike lost his daughter slowly and also his father to cancer during a time in life that, from
my vantage, must have been nearly unbearable.

Without a firm foundation of faith, one seeks the things that cannot satisfy and builds on foundations
that are not secure. Without a cogent reason for belief in God, there is no transcendent morality, no
hope for death, no peace that prevails, no font of grace to quench the anguish of life's traumatic,
inexplicable hardships. This soliloquy isn't for framing an excuse for the inexcusable. It's simply to say
that we can know the spiritual metaphysics of what happened. As such, I would humbly submit for your
consideration that Michael can be reformed and request your consideration as such. I'm confident that
there are cases that are intrinsically easier to show the hand of mercy. My plea to you and Michael is
simply this, see the God-given humanity that is inextricable from the human person, as separate from
the sin (which is very real). We are not merely the sum of our worst mistakes, but thanks be to God,
capable of being plucked from our worst decisions, hurts, and deepest shames and being made into
something new. Thank you for taking the time to read and consider what I've written. May God bless
you and uphold you in your deliberations.


Most Respectfully,




Jason Tickle




                                     DEFENDANT'S LETTERS OF SUPPORT, Page 18 of 18
